—In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Gladys Santiago as a candidate in a primary election to be held on September 12, 2000, for the nomination of the Democratic Party as its candidate for the public office of State Senator for the 17th Senate Distict and the party position of Female Member of the Democratic State Committee for the 54th Assembly District, the petitioners appeal from a final order of the Supreme Court, Kings County (Held, J.), dated August 29, 2000, which dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the credible evidence presented by the petitioners was insufficient to establish that the designating petition was permeated with fraud or that the candidate participated in fraudulent activities (see, *690Matter of Previdi v Matthews, 186 AD2d 101, 102). O’Brien, J. P., Santucci, Altman and Friedmann, JJ., concur.